Citation Nr: 0524645	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
limitation of flexion of the left knee with painful motion 
caused by patellofemoral syndrome with synovitis.

2.  Entitlement to a compensable rating for limitation of 
extension of the left knee caused by patellofemoral syndrome 
with synovitis.

3.  Entitlement to a rating higher than 10 percent for a 
chronic right ankle sprain with capsulitis and tarsal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1991 to October 
1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO discontinued the 10 
percent rating the veteran was receiving for bilateral 
retropatellar syndrome.  In its place, the RO evaluated the 
veteran's knee disabilities separately, with patellofemoral 
syndrome with synovitis and arthritis of the right knee rated 
10 percent and patellofemoral syndrome of the left knee 
evaluated as noncompensable (i.e. 0 percent).  The RO also 
increased the rating for the veteran's chronic right ankle 
sprain with capsulitis and tarsal tunnel syndrome to 10 
percent.

The veteran initially disagreed with all of these 
evaluations, but in his July 2002 Substantive Appeal (VA Form 
9), he indicated that he was appealing only the issues 
relating to his left knee and right ankle.  Consequently, 
when the case came before the Board in December 2003, the 
Board addressed only these issues.  The Board remanded both 
claims for additional development, including appropriate 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA), requests for additional records, and VA orthopedic 
examinations to determine the severity of his left knee and 
right ankle disorder.  

After that development took place, Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the RO increased the evaluation of the 
veteran's left knee disorder to 10 percent, based on 
limitation of flexion with painful motion, and also 
established a separate 0 percent evaluation for limitation of 
extension of the leg, pursuant to VAOPGCPREC 9-2004 
(September 17, 2004), explained in more detail below.  The 
veteran has not indicated that he is satisfied with these 
ratings, see AB v. Brown, 6 Vet. App. 35, 39 (1993), and the 
Board will therefore decide whether he is entitled to a 
rating higher than 10 percent for the limitation of flexion 
with painful motion caused by his left knee disorder and a 
compensable rating for the limitation of extension caused by 
his left knee disorder, as well as entitlement to a rating 
higher than 10 percent for his right ankle disorder.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran has noncompensable 
limitation of flexion and extension of his left knee with 
painful motion, but no ankylosis, dislocated semilunar 
cartilage, impairment of the tibia or fibula, genu 
recurvatum, recurrent subluxation, lateral instability, or 
fatigue, incoordination, weakness, or increased pain with 
repetitive motion.

2.  The preponderance of the competent, probative evidence of 
record reflects that the limitation of motion of the 
veteran's right ankle is moderate rather than marked, and 
there is no ankylosis, malunion of os calcis, or astragalus, 
or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
limitation of flexion of the left knee with painful motion 
caused by patellofemoral syndrome with synovitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7. 4.10, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5262, 5263 (2004).

2.  The criteria for a compensable rating for limitation of 
extension of the left knee caused by patellofemoral syndrome 
with synovitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7. 
4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5258, 5261, 5262, 5263 (2004).

3.  The criteria have not been met for an evaluation higher 
than 10 percent for a chronic right ankle sprain with 
capsulitis and tarsal tunnel syndrome.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270 through 5274 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the  precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the Board's December 2003 
remand, the Appeals Management Center (AMC) sent the veteran 
a March 2004 letter explaining VA's duties to notify and 
assist him with his claims for increased ratings for his left 
knee and right ankle disorders, and the veteran's rights and 
responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's January 2005 rating 
decision and supplemental statement of the case (SSOC).  
Thus, in compliance with Pelegrini, VA provided VCAA 
notification to the veteran prior to its initial adjudicative 
action on his claim, with "initial" referring to VA's first 
adjudicative action after the Board's December 2003 remand.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's March 
2004 letter told the veteran it was still working on his 
claims for increased ratings for his left knee and right 
ankle disorders, and, in an attachment entitled, "What the 
Evidence Must Show," explained that to establish entitlement 
to these benefits, the veteran had to show that the disorders 
had gotten worse.  The letter also indicated the information 
or evidence needed from the veteran and, in an attachment 
entitled, "What is the Status of your Claim and How you can 
Help," explained the respective responsibilities of the 
veteran and VA in obtaining it.  The AMC also wrote, in bold 
print: "Please provide us with any evidence or information 
you may have pertaining to your appeal."  In addition, the 
AMC included in its January 2005 SSOC the text of VCAA 
implementing regulation 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
VA thus satisfied all four elements of the VCAA's content 
notice requirements.

In addition, VA obtained all identified treatment records, 
including the records of the veteran's treatment at the 
Miami, Florida VA Medical Center (VAMC) that he referred to 
in his April 2004 Authorization and Consent to Release 
Information to VA (VA Form 21-4142).  Moreover, as directed 
by the Board, the AMC provided the veteran with a VA 
examination as to the severity of his left knee and right 
ankle disorders.  Further, there is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Legal Principles Applicable to Increased Ratings 
Claims

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In the present case, the veteran was granted service 
connection for his knee and ankle disorders in November 1996, 
and he did not appeal these evaluations.  Thus, since 
entitlement to compensation already has been established and 
an increase in the disability rating for the knee and ankle 
disorders is at issue, the present level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).


Left Knee

The veteran is currently receiving an evaluation of 10 
percent for limitation of the left knee with painful motion 
caused by patellofemoral syndrome with synovitis.  Although 
the April 2004 VA examination diagnosed the veteran with only 
a strain of the left knee, a March 2004 VA outpatient 
treatment (VAOPT) note refers to an MRI that showed some 
changes in the posterior horn of the medial meniscus with 
degenerative changes.  Accordingly, his disorder is ratable 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 (2004), 
which in turn refers to DC 5003, for rating degenerative 
arthritis.  DC 5003 provides for such arthritis to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion of the leg is rated under DCs 5260 and 
5261.  Under VAOPGCPREC 9-2004 (September 17, 2004), separate 
ratings for limitation of flexion and extension, 
respectively, can be assigned for disability of the same 
joint under DCs 5260 and 5261.  That is what the RO 
considered here.

As to the flexion of the veteran's left knee, it was most 
recently to 115 degrees at the April 2004 VA examination, 
having been 140 degrees at the April 2001 VA examination.  
Normal flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  The April 2004 flexion reflects noncompensable 
limitation of motion under DC 5260, which requires limitation 
of flexion to 45 to warrant a compensable rating.  However, 
under DC 5003, when limitation of a joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application where such noncompensable limitation of 
motion is objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Based on the veteran's complaints of sharp, constant pain in 
the left knee at the June 2003 Travel Board hearing and April 
2001 VA examination findings (which primarily addressed the 
right knee and ankle), the RO awarded a 10 percent 
evaluation.  The veteran is not entitled to a higher 
evaluation under any potentially applicable diagnostic code.  
There is no evidence of ankylosis of the left knee, which 
would warrant a higher evaluation under DC 5256.  Nor is 
there evidence of dislocated semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum-which could 
warrant a higher rating under DCs 5258, 5262, or 5263-as 
demonstrated by the March 2004 left knee MRI that found no 
evidence of acute traumatic injury or other derangement and 
contained mostly normal findings.  In addition, there is no 
evidence of other impairment of the knee, such as recurrent 
subluxation or lateral instability, with an August 2001 VAOPT 
note specifically indicating the knee was stable in all 
planes; a higher rating is therefore not warranted under DC 
5257.  See VAOPGCPREC 23-97 (July 24, 1997); VAOPGPREC 9-98 
(August 14, 1998) (allowing for separate ratings for 
arthritis and instability in some circumstances).

As to the limitation of extension of the left knee, extension 
of the left knee was to 0 degrees at the April 2001 VA 
examination and to 5 degrees at the April 2004 VA 
examination.  Under DC 5261, extension limited to 5 degrees 
warrants only a noncompensable evaluation.  The veteran is 
already receiving a 10 percent rating for the noncompensable 
limitation of flexion of his left knee caused by painful 
motion, and therefore cannot again receive this 10 percent 
again for the same painful motion that causes the limitation 
of extension of his left knee.  Moreover, for the reasons 
discussed above, the veteran is not entitled to a higher 
rating for limitation of extension of his left knee caused by 
patellofemoral syndrome with synovitis under any other 
potentially applicable diagnostic code.

In addition, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Although the 
veteran complained at the Travel Board hearing of flare-ups 
causing pain to increase from 4 to 5 to 8 to 9 out of 10, the 
April 2004 VA examiner found that repetitive motions of the 
left knee did not result in fatigue, incoordination, 
weakness, or increased pain.  Therefore, there is no 
objective evidence of functional limitation beyond the 
limitation of motion and pain that are already contemplated 
by the governing rating criteria discussed above, and the 
veteran is therefore not entitled to a higher rating under 
the DeLuca factors.

The Board has also considered an extra-schedular evaluation 
for the veteran's left knee disorder under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the veteran has not required 
frequent hospitalization for this disorder, and the April 
2004 VA examination addendum indicates that the veteran's 
disorders would not affect his ability to engage in any 
occupation other than those that would require walking for 
more than an hour and a half without rest or "quite a bit of 
squatting or bending of the knees."  Thus, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation or that application 
of the schedular criteria is otherwise rendered impractical.  
Referral of the veteran's left knee disorder for extra-
schedular consideration is therefore not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran is not entitled 
to ratings higher than 10 percent for his limitation of 
flexion with painful motion and 0 percent for limitation of 
extension, both caused by his left knee patellofemoral 
syndrome with synovitis, under any potentially applicable 
diagnostic code or based on any other factors.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
his claims for higher ratings for these limitations caused by 
his left knee disorder must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).



Right Ankle

The veteran's chronic right ankle sprain with capsulitis and 
tarsal tunnel syndrome is currently rated under 38 C.F.R. 
§ 4.71a, DC 5271 (2004), applicable to limited motion of the 
ankle.  Under that diagnostic code, moderate limitation 
warrants a 10 percent evaluation and marked limitation 
warrants a 20 percent evaluation.  Normal dorsiflexion of the 
ankle is to 20 degrees and normal plantar flexion is to 45 
degrees.  38 C.F.R. § 4.71a, Plate II (2004).  At the April 
2001 VA examination, the veteran had 40 degrees of plantar 
flexion and 20 degrees of dorsiflexion.  There was also 25 
degrees of inversion and eversion.  At the April 2004 VA 
examination, dorsiflexion of the right ankle was 
characterized as 5/10 and plantar flexion was 45/45.  There 
was also eversion of 20/20 and inversion of 20/30.  Based on 
these figures, the veteran is not entitled to a higher rating 
than the 10 percent he is currently receiving under DC 5271, 
because the range of motion figures reflect moderate rather 
than marked limitation.  The veteran's right ankle flexion 
has improved from a nearly normal 40 degrees in April 2001 to 
a fully normal 45 degrees in April 2004.  As to dorsiflexion, 
it was a normal 20 degrees in April 2001.  The April 2004 VA 
examiner somewhat confusingly characterized the right ankle 
dorsiflexion as 5/10, suggesting he was measuring it against 
a scale other than the normal measurement of 20 degrees 
indicated in 38 C.F.R. § 4.71a, Plate II.  However, even if 
the veteran's April 2004 dorsiflexion was 5 out of the normal 
20, this would not warrant a finding that limitation of 
motion of the ankle was marked, because all of the other 
dorsiflexion and plantar flexion measurements were normal or 
close to normal, and there was no indication that inversion 
or eversion were suggestive of marked rather than moderate 
limitation of motion of the right ankle.

In addition, the veteran is not entitled to a higher rating 
for his right ankle disorder under any other potentially 
applicable diagnostic code.  The January 2001 right ankle MRI 
did show an ill-defined talofibular ligament, posterior 
talofibular ligament, and posterior inferior tibifibular 
ligament most consistent with significant inflammation, 
degeneration or tear, but the posterior tibialis, flexor 
hallucis longus, flexor digitorum longus, peroneous longus, 
brevis tendons, anterior extensor tendons, and Achilles 
tendon were within normal limits.  In addition, at the at the 
April 2001 VA examination, the only abnormalities noted were 
tenderness in the posteromedial aspect of the ankle joint 
behind the medial malleolus and tenderness of the lateral 
joint line posterior to the fibula, with a diagnosis of 
capsulitis with tarsal tunnel syndrome.  February 2003 VAOPT 
notes also indicated that previous treatment and high top 
shoes had improved the symptoms of pain, numbness, and 
tingling.  The March 2004 MRI of the right ankle was judged 
"unremarkable."  The April 2004 VA examination noted 
diffuse tenderness on the right ankle on the medial and 
lateral aspects of the subtalar joints, with prominent 
navicular tuberosity, good arches, normal alignment of the 
feet, preserved sensation to pinprick and touch, and a 
diagnosis was strain of the right ankle.  Thus, neither the 
VAOPT records nor the VA examinations contain evidence of 
ankylosis of the ankle or subastralgar or tarsal joint, or 
malunion of os calcis or astragalus or astragalectomy, which 
could warrant higher ratings under DCs 5270, 5272, 5273, or 
5274.

In addition, the veteran is not entitled to higher rating for 
his right ankle disorder under the DeLuca factors.  Although 
the veteran described occasionally incapacitating flare-ups 
of pain in his right ankle at the Travel Board hearing, the 
April 2001 and April 2004 VA examiners found that the veteran 
did not show any weakened movement, fatigue, incoordination 
due to repetitive motion.  There is therefore no evidence of 
additional functional impairment above and beyond the 
limitation of motion objectively demonstrated and symptoms 
that are already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. at 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Finally, as with the left knee disorder, there has been no 
frequent hospitalization for the right ankle disorder or 
indication in the record that the average industrial 
impairment from this disorder would be in excess of that 
contemplated by the assigned evaluation, or any indication 
that application of the schedular criteria is otherwise 
rendered impractical.  Referral of the right ankle disorder 
claim for extra-schedular consideration is not warranted.  
See Bagwell v. Brown, 9 Vet. App. at 338-9; Floyd v. Brown, 9 
Vet. App. at 96; Shipwash v. Brown, 8 Vet. App. at 227.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the limitation of motion of 
the veteran's right ankle is moderate rather than marked, and 
he is not entitled to a rating higher than the current 10 
percent under any potentially applicable diagnostic code or 
based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
a rating higher than 10 percent for a chronic right ankle 
sprain with capsulitis and tarsal tunnel syndrome must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2004); Alemany v. Brown, 9 Vet. App. at 519-
20.


ORDER

The claim for a rating higher than 10 percent for limitation 
of flexion of the left knee with painful motion caused by 
patellofemoral syndrome with synovitis is denied.

The claim for a compensable rating for limitation of 
extension of the left knee caused by patellofemoral syndrome 
with synovitis is denied.

The claim for a rating higher than 10 percent for a chronic 
right ankle sprain with capsulitis and tarsal tunnel syndrome 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


